Citation Nr: 1448123	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-11 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a Board hearing at the RO in August 2013.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012).  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board finds the October 2009 VA medical opinion regarding the Veteran's neck and low back conditions is inadequate to render a decision in this case.  The inadequacy of this opinion also impairs the Board's ability to render a decision on the Veteran's claim of service connection for headaches, as a September 2009 VA medical opinion linked the Veteran's headaches to his current neck condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

The October 2009 VA examiner determined that he could not connect the Veteran's current neck and low back disabilities to his service without resorting to speculation.  The examiner appeared to rely largely on the absence of documented medical treatment during the years immediately following service in making this determination, violating the principles of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Under Buchanan, the mere absence of documented treatment for pain following service cannot be the sole basis for concluding the Veteran has not continuously experienced the symptoms he is alleging, although this is evidence to be considered in making this ultimate determination on the matter.  Id.  

The examiner also failed to give due consideration to the Veteran's competent account of neck and low back pain symptomatology since service.  See Davidosn v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (expressly rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. §§ 3.159(a)(2), 3.303(a) (2013).  

The Board finds the Veteran has provided a credible account of at least two falls injuring his neck and low back during service.  The Veteran's account is supported by notations in his service treatment records regarding neck and low back pain and by lay statements from his mother, brother, and wife regarding his contemporaneous accounts regarding the injuries.  

Furthermore, a March 2010 MRI revealed the Veteran suffers from degenerative disc disease (DDD) and spinal stenosis.  The results of this MRI were not available to the October 2009 examiner at the time he provided his opinion.  The examiner also failed to address the Veteran's treatment by VA for a back injury in December 2002 and a neck injury in May 2003 as noted in the Compensation and Pension Records Interchange (CAPRI) medical history report added to the Virtual VA on October 22, 2012. 

Ultimately, the October 2009 VA medical opinion provides narrow findings and does not account for, and/or consider, all of the pertinent medical and lay evidence of record.  A medical opinion that contains only data and conclusions and fails to provide an etiological opinion is inadequate for the purposes of determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA or private medical records that may be identified by the Veteran that are not already of record, as well as any service treatment records that may be available from the Veteran's period of Reserve service from July 1986 to May 1995.

2.  Assist the Veteran in obtaining any Social Security Administration (SSA) records that may be available related to a period of disability due to a back injury in December 2002, as noted on page 111 of the CAPRI medical history report added to the Virtual VA on October 22, 2012. 

3.  Thereafter, request an addendum opinion from the physician who conducted the October 2009 VA examination to address the etiology of the Veteran's current neck and low back disabilities.  The claims folder must be made available to the examiner for review prior to the examination.  In the event the October 2009 examiner is unavailable, the AOJ should arrange for another VA examination and etiological opinion.

Following a review of the claims folder, the examiner should provide an opinion as to whether it is as least likely as not (50 percent or greater probability) that the Veteran's current neck and a low back disabilities are related to the reported events and injuries during service.  The examiner must specifically address DDD and spinal stenosis as revealed by the March 2010 MRI.

For the purpose of this opinion, the examiner should presume that the Veteran has credibly asserted two in-service falls that injured his neck and low back.  

In making this determination, the examiner must specifically acknowledge and discuss the Veteran's statements regarding the continuity of symptomatology since service.  

3.  Then readjudicate the claim in light of any additional evidence.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran an opportunity to respond before returning the file to the Board for further appellate consideration of his claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

